Judgment unanimously affirmed, without costs. Memorandum: The record *683amply supports the judgment. The Trial Justice, however, should have made findings of fact or, in his memorandum decision, should have stated the facts, and not merely conclusions of law, deemed essential to the decision (CPLR 4213, subd. [b] ; Matter of Harris v. Doley, 22 A D 2d 769; Manson v. Manson, 10 A D 2d 664; Kundla v. Symans, 9 A D 2d 1021). Since the record reveals such facts, in the interests of saving judicial time and further litigation we make the following findings which the Trial Justice should have made (De Mayo v. Yates Realty Corp., 35 A D 2d 700; Hacker v. City of N. Y., 26 A D 2d 400, 403; Victor Catering Co. v. Nasca, 8 A D 2d 5). Defendant exhibited an open, undue and unseeming interest in other men for several years prior to the trial, accompanying them socially in public and private places, at times overnight. She demonstrated a looseness of morals, including engaging in extra marital sexual intercourse to plaintiff’s knowledge; and plaintiff’s remonstrances and requests that she refrain from such unwifely conduct went unheeded. Such conduct constituted cruel and inhuman treatment of the plaintiff. (Appeal from judgment of Erie Trial Terms granting divorce.) Present— Goldman, P. J., Marsh, Witmer, Moule and Cardamone, JJ.